Title: Memorandum on John T. Mason and Robert Trimble, [post–2 December 1816]
From: Madison, James
To: 


        
          [post–2 December 1816]
        
        Mess True & Parker Reptivs Fayette County
        Mr Bomar Senator from Woodford.
        
          Trimble
          Benj. Mills lives at the same place Paris—& Says what any good mans acquaintance would Say.
          George Walker personal & would not object to the other.
          Thomas Montgome[r]y, a proof of this being a party question as well as many others.
          
          Hubbard Taylor. Ve[r]y good man & influential in his part &c. but will make no bustle. He Knows Masons worth. He lives near Jas Clark & influenced by first application & by personal &c.
        
        
          Mem: For Trimble in reading over the recommendations
          Recommendation from th[e] Legislature
          Note—this was produced by the activity of a few individuals, & it is certain than [sic] less than 20 of the No. care nothing about it & would have Signed the same recommendation for 100 Men in Keny. under the Same circumstances & to this I Know.
          A Vol. of men who have Signed who care nothing about it. Mr Fleming who pushed it not genuine as I understand. The most honorable men declare it an intrigue to excite &c.
          Bibb—good man—intimacy with Trimble from infancy & his being surrounded by th[e] enemies political of Mason produced his letter, & imposed upon as to public Sentiment.
          Martan [sic] D. Hardin—recommends on account of his political hostility to Mason & his political feelings in part.
          The Bar at Winchester are intimate friends & Speak their own feelings & this is in the neighbourhood of Mr Trimble. They Speak as they ought. The people even at this place care not about it.
          The Bar of the 1st Judical district are intimates of Trimble & only Say of him what Masons friends Say of him—they Speak their own feelings, the people care not about it.
          The Bar at Georgetown—here I live & Know Certainly that all prefer Mason except the feds—this is a proof how easy recommendations could be obtained by the 1st applicant—one of these Subscribers is my own Brother. 
          
          Richmond Bar. Obscure, would have signed for any one of 100—that could be mentioned if a recommen[d]ation had bee[n] presented This only proof of the industry of the party—& not of public Sentiment—there is not, nor will not any excitement
          
          Shelby rec: only private Citizens, an influential man in our State would procure ten thousand Signatures almost for any man—only a proof of the fear of Certain men that Mason will Succeed.
          Henry Clays: Silenced by his constituents.
          
          Martan de Hardins 2d letter only a proof of opposition to Mason & to Subserve a party.
          
          Dougherty, personal acquaintance & not entitled to much weight.
          
          Jessee Bledsoe—personal, school mates—lives at same town.
          
          Beaty a lawyer. Practising in Same Courts, personal, & proves only that Trimble is qualified not that Mason is disqualified.
          
          James Clark, Saml. Mc Kea. 3 Judges of the Court of appeals these reason against th[e] appointment
          
          MC.afee a good man Know, he would not object to Masons appot.
          
          McClean—good man, but make no bustle either way.
        
      